— Per Curiam:
We discover no error in the admission or in the rejection of evidence. It was properly restricted to the transaction between the parties. The plaintiff’s testator was bound to exercise reasonable care in the discharge of his professional duty. He was employed not only to prepare a proper deed of conveyance from Jonathan D. Weeber, of the premises in question, but also to procure the necessary searches whereby the deed would convey to the defendant in error a title clear of all incumbrances. Procuring a certificate of search of mortgage against Jonathan Weber only was not a due and proper discharge of the obligation which he assumed. The evidence that he did agree to perform the services stated, and failed to duly perform them, was most ample to submit to the jury, and justifies the verdict.
Judgment affirmed.